DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 19 March 2021 have been entered. Applicant’s amendments have overcome each and every objection to the drawings and specification previously set forth in the Non-Final Office Action mailed 11 December 2020.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US
Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline Federal Register Vol. 84, No., Jan
2019)), determination of the subject matter eligibility under the 35 U.S.C. 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong One), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong Two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) “transform the measured limb BCG signal into a form of a whole-body BCG signal; segment the form of the whole-body BCG signal into which the limb BCG signal is transformed, by each period, to create a limb BCG signal segment; extract one or more blood pressure-related features from the created limb BCG signal segment; and estimate a blood pressure of the user, based on the extracted one or more blood pressure-related features." This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 1 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations "transform the measured limb BCG signal into a form of a whole-body BCG signal; segment the form of the whole-body BCG signal into which the limb BCG signal is transformed, by each period, to create a limb BCG signal segment; extract one or more blood pressure-related features from the created limb BCG signal segment; and estimate a blood pressure of the user, based on the extracted one or more blood pressure-related features” are abstract ideas as they are directed to a mental process and mathematical concept. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the 
	In Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.

Claims 2 and 4-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 1, which was rejected under 35 U.S.C. 101 in paragraph 4 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 1, or comprise significantly more than the limitations of claim 1. 
Besides the abstract idea of claim 1, claim 2 recites the limitation “wherein the limb BCG sensor comprises any one or any combination of an acceleration sensor, a load cell sensor, a polyvinylidene fluoride (PVDF) film sensor, and an electro mechanical film (EMFi) sensor.” The claim element of claim 1 of an apparatus for measuring blood pressure is recited with a high level of generality (as written, estimation of a blood pressure may still be performed by a person or computer in an undefined manner including observing any feature and making a guess). The teaching of a BCG sensor type including an acceleration sensor, a load cell sensor, a PVDF film sensor, or an EMFi sensor is well-understood, routine, and conventional in the art, and thus does not indicate an integration of the abstract idea into a practical application. Wiens teaches the use of accelerometers (Page 3, 13-14; Page 7, line 10-11) as well as load cells or films (Page 7, lines 19-20) to comprise a BCG sensor. Wiens additionally describes knowledge of BCG measurement, including the use of accelerometers, as dating back to the mid-20th century (Page 2, lines 13-19), further demonstrating that this limitation of the BCG sensor is well-understood, routine, and conventional in the art. This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 4 recites the limitation “wherein the processor is further configured to transform the measured limb BCG signal into the form of the whole-body BCG 
Besides the abstract idea of claim 1, claim 5 recites the limitation “wherein the processor is further configured to extract characteristic points from the created limb BCG signal segment; and extract the one or more blood pressure-related features, based on any one or any combination of time intervals between the extracted characteristic points and amplitudes of the extracted characteristic points.” The claim element of claim 1 of an apparatus for measuring blood pressure is recited with a high level of generality (as written, estimation of a blood pressure may still be performed by a person or computer in an undefined manner including observing any feature and making a guess). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 5, discussed above and encompassing the limitations of claim 1, claim 6 recites the limitation “wherein the processor is further configured to extract a maximum point and a minimum point of the created limb BCG signal segment as the characteristic points.” The claim element of claim 1 of an apparatus for measuring blood pressure is recited with a high level of generality 
Besides the abstract idea of claim 1, claim 7 recites the limitation “wherein the processor is further configured to determine a representative signal that represents the form of the whole-body BCG signal, using the created limb BCG signal segment; and extract the one or more blood pressure-related features from the determined representative signal.” The claim element of claim 1 of an apparatus for measuring blood pressure is recited with a high level of generality (as written, estimation of a blood pressure may still be performed by a person or computer in an undefined manner including observing any feature and making a guess). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 8 recites the limitation “wherein the processor is further configured to remove noise from the measured limb BCG signal.” The claim element of claim 1 of an apparatus for measuring blood pressure is recited with a high level of generality (as written, estimation of a blood pressure may still be performed by a person or computer in an undefined manner including observing any feature and making a guess). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 9 recites the limitation “wherein the processor is further configured to: segment the measured limb BCG signal, by each period, to create the limb BCG signal segment; extract at least one independent blood pressure-related feature from the extracted one or more blood pressure-related features; and estimate the blood pressure of the user, based on the extracted at least one independent blood pressure-related feature.” The claim element of claim 1 of an apparatus for measuring blood pressure is recited with a high level of generality (as written, estimation of a blood pressure may still be performed by a person or computer in an undefined manner including 
Besides the abstract idea of claim 9, discussed above and encompassing the limitations of claim 1, claim 10 recites the limitation “wherein the processor is further configured to extract the at least one independent blood pressure-related feature from the extracted one or more blood pressure-related features, using a dimensionality reduction method.” The claim element of claim 1 of an apparatus for measuring blood pressure is recited with a high level of generality (as written, estimation of a blood pressure may still be performed by a person or computer in an undefined manner including observing any feature and making a guess). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 11 recites the limitation “wherein the processor is further configured to: extract at least one independent blood pressure-related feature from the extracted one or more blood pressure-related features; and estimate the blood pressure of the user, based on the extracted at least one independent blood pressure-related feature.” The claim element of claim 1 of an apparatus for measuring blood pressure is recited with a high level of generality (as written, estimation of a blood pressure may still be performed by a person or computer in an undefined manner including observing any feature and making a guess). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) “transforming the measured limb BCG signal into a form of a whole-body BCG signal; segmenting the form of the whole-body BCG signal into which the limb BCG signal is transformed, by each period, to create a limb BCG signal segment; extracting one or more blood pressure-related features from the created limb BCG signal segment; and estimating a blood pressure of the user based on the extracted one or more blood 
	Claim 12 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 12, the limitations "transforming the measured limb BCG signal into a form of a whole-body BCG signal; segmenting the form of the whole-body BCG signal into which the limb BCG signal is transformed, by each period, to create a limb BCG signal segment; extracting one or more blood pressure-related features from the created limb BCG signal segment; and estimating a blood pressure of the user based on the extracted one or more blood pressure-related features” are abstract ideas as they are directed to a mental process and mathematical concept. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “measuring a limb ballistocardiogram (BCG) signal of a user.” Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, estimating a blood pressure may be performed by a person or computer in an undefined manner including observing any feature and making a guess) that there are no meaningful limitations to the abstract idea. The limitations of a “limb ballistocardiogram (BCG) sensor” and “measur[ing] a limb BCG signal” constitute insignificant extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. BCG measurement itself is well-understood, as explained in Wiens (WO-2016033121-A1; Page 3, lines 1 and 6-7), and limb BCG measurement has been 
	In Step 2B, claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 12 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 12, which was rejected under 35 U.S.C. 101 in paragraph 6 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 12, or comprise significantly more than the limitations of claim 12. 
Besides the abstract idea of claim 12, claim 14 recites the limitation “wherein the transforming the measured limb BCG signal comprises transforming the measured limb BCG signal into the form of the whole- body BCG signal, using either one or both of an integrator and a personalized model that 
Besides the abstract idea of claim 12, claim 15 recites the limitation “extracting characteristic points from the created limb BCG signal segment, wherein the extracting the one or more blood pressure-related features, based on any one or combination of time intervals between the extracted characteristic points and amplitudes of the extracted characteristic points.” The claim element of claim 12 of a method of measuring blood pressure is recited with a high level of generality (as written, estimating of a blood pressure may still be performed by a person or computer in an undefined manner including observing any feature and making a guess). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 15, which is discussed above and encompasses the limitations of claim 12, claim 16 recites the limitation “wherein the extracting the characteristic points comprises extracting a maximum point and a minimum point of the created limb BCG signal segment as the characteristic points.” The claim element of claim 12 of a method of measuring blood pressure is recited with a high level of generality (as written, estimating of a blood pressure may still be performed by a 
Besides the abstract idea of claim 12, claim 17 recites the limitation “determining a representative signal that represents the form of the whole-body BCG signal, using the created limb BCG signal segment, wherein the extracting the one or more blood pressure related features comprises extracting the one or more blood pressure-related features from the determined representative signal.” The claim element of claim 12 of a method of measuring blood pressure is recited with a high level of generality (as written, estimating of a blood pressure may still be performed by a person or computer in an undefined manner including observing any feature and making a guess). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 12, claim 18 recites the limitation “segmenting the measured limb BCG signal, by each period, to create the limb BCG signal segment; and extracting at least one independent blood pressure-related feature from the extracted one or more blood pressure-related features; wherein the 28estimating the blood pressure of the user comprises estimating the blood pressure of the user, based on the extracted at least one independent blood pressure-related feature.” The claim element of claim 12 of a method of measuring blood pressure is recited with a high level of generality (as written, estimating of a blood pressure may still be performed by a person or computer in an undefined manner including observing any feature and making a guess). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 18, which is discussed above and encompasses the limitations of claim 12, claim 19 recites the limitation “wherein the at least one independent blood pressure- related feature is extracted using a dimensionality reduction method.” The claim element of claim 12 of a method of measuring blood pressure is recited with a high level of generality (as written, estimating of 
Besides the abstract idea of claim 12, claim 20 recites the limitation “extracting at least one independent blood pressure-related feature from the extracted one or more blood pressure-related features.” The claim element of claim 12 of a method of measuring blood pressure is recited with a high level of generality (as written, estimating of a blood pressure may still be performed by a person or computer in an undefined manner including observing any feature and making a guess). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 12, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Archdeacon (U.S. Patent No. 10786161 B1) in view of Wiens (WO-2016033121-A1).
Regarding claim 1, Archdeacon teaches an apparatus for measuring blood pressure (Abstract), the apparatus comprising: a limb ballistocardiogram (BCG) sensor configured to attach to a limb of a user and measure a limb BCG signal of the user (Wearable device 1130, Fig. 11B); and a processor extract one or more blood pressure-related features from the created limb BCG signal (Abstract; Column 3, lines 17-20; column 16, lines 8-14; column 22, lines 25-27; Signal processing, Fig. 11B); and estimate a blood pressure of the user, based on the extracted one or more blood pressure-related features 
Regarding claim 2, Archdeacon combined with Wiens teaches the apparatus of claim 1 as described above. Archdeacon further teaches wherein the limb BCG sensor comprises any one or any 
Regarding claim 4, Archdeacon combined with Wiens teaches the elements of claim 1 as described above. However, Archdeacon does not teach the processor is further configured to transform the measured limb BCG signal into the form of the whole-body BCG signal, 24using either one or both of an integrator and a personalized model that defines a relationship between the limb BCG signal and the whole-body BCG signal. Wiens does teach transforming the measured limb BCG signal into the form of the whole-body BCG signal using either one or both of integrator (Page 7, lines 28-29; page 20, lines 16-17; page 23, lines 23-24; page 26, lines 11-12 and 24-25) and a personalized model that defines a relationship between the limb BCG signal and the whole-body BCG signal (Page 7, lines 22-24; page 27, lines 9-11). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the wearable BCG system of Archdeacon with the signal transforming methods of Wiens in order to improve the device for predictable results, in this case the ability to accurately assume the BCG signal of the whole body from measurements taken via a wearable BCG sensor placed on a limb, in order to enable accurate estimation of blood pressure, as Wiens particularly describes the method of integrating the wearable sensor signal as necessary to closely correlate the results with the whole-body BCG signal. The disclosure of Wiens teaches that its methods may be used towards the development of continuous blood pressure monitoring (Page 44, lines 5-9), as one of several possible health outputs to be measured (Page 17, lines 2-4 and 13-15), which would be enabled by combining the taught signal processing methods with the system of Archdeacon.
Regarding claim 5, Archdeacon combined with Wiens teaches the elements of claim 1 as described above. Archdeacon further teaches wherein the processor is further configured to: extract 
Regarding claim 6, Archdeacon combined with Wiens teaches the elements of claim 5 as described above. Archdeacon further teaches wherein the processor is further configured to extract a maximum point and a minimum point of the created limb BCG signal segment as the characteristic points (Column 16, lines 8-14; column 22, lines 25-27).
Regarding claim 7, Archdeacon combined with Wiens teaches the elements of claim 1. However, Archdeacon does not teach the processor is further configured to determine a representative signal that represents the form of the whole-body BCG signal, using the created limb BCG signal segment and extract the one or more blood pressure-related features from the determined representative signal. Wiens does teach the processor is further configured to determine a representative signal that represents the form of the whole-body BCG signal using the created limb BCG signal segment (Page 20, lines 15-16; page 23, lines 22-25) and extract the one or more blood pressure-related features from the determined representative signal (Page 20, lines 4-6 and 13-14; page 39, lines 14-18; page 42, lines 2-4). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the wearable BCG system of Archdeacon with the signal transforming methods of Wiens in order to improve the device for predictable results, in this case the ability to accurately assume the BCG signal of the whole body from measurements taken via a wearable BCG sensor placed on a limb, in order to enable accurate estimation of blood pressure. The disclosure of Wiens teaches that its methods may be used towards the development of continuous blood pressure monitoring (Page 44, lines 5-9), as one of several possible health outputs to be measured (Page 17, lines 2-4 and 13-15), which would be enabled by combining the taught signal processing methods with the system of Archdeacon.

Regarding claim 12, Archdeacon teaches a method of measuring blood pressure (Abstract), the method comprising: measuring a limb ballistocardiogram (BCG) signal of a user (Abstract; Fig. 11B); extracting one or more blood pressure-related features from the created limb BCG signal (Abstract; Column 3, lines 17-20); and estimating a blood pressure of the user, based on at least part of the extracted one or more blood pressure-related features (Abstract). However, Archdeacon does not teach transforming the measured BCG signal into a form of a whole-body BCG signal or segmenting the form of the whole-body BCG signal into which the limb BCG signal is transformed, by each period, to create a limb BCG signal segment. Wiens teaches both transforming the measured limb BCG signal into a form of a whole-body BCG signal (Page 17, line 25-27; page 23, lines 22-24) and segmenting the transformed limb BCG signal by each period to create a limb BCG signal segment (Interval extraction, Fig. 19; page 7, lines 24-29; page 20, lines 14-15; page 30, lines 12-13). Wiens teaches these limitations through a processor designed to transform (Page 6, lines 11-15) surface vibrations measured by an accelerometer-
Regarding claim 14, Archdeacon combined with Wiens teaches the elements of claim 12 as described above. However, Archdeacon does not teach transforming the measured limb BCG signal comprises transforming the measured limb BCG signal into the form of the whole- body BCG signal, using either one or both of an integrator and a personalized model that defines a relationship between the limb BCG signal and the whole-body BCG signal. Wiens does teach the transforming the measured limb BCGH signal into the form of the whole-body BCG signal using at least one of an integrator (Page 7, lines 28-29; page 20, lines 16-17; page 23, lines 23-24; page 26, lines 11-12 and 24-25) and a personalized model that defines a relationship between the limb BCG signal and the whole-body BCG signal (Page 7, lines 22-24; page 27, lines 9-11). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the wearable BCG system of Archdeacon with the signal transforming 
Regarding claim 15, Archdeacon combined with Wiens teaches the elements of claim 12 as described above. Archdeacon further teaches extracting characteristic points from the created limb BCG signal segment (Abstract; column 3, lines 17-20; column 22, lines 25-27), wherein the extracting the one or more blood pressure-related features comprises extracting the one or more blood pressure-related features, based on any one or any combination of time intervals between the extracted characteristic points and amplitudes of the extracted characteristic points (Column 16, lines 12-21; column 23, lines 16-22).
Regarding claim 16, Archdeacon combined with Wiens teaches the elements of claim 15 as described above. Archdeacon further teaches wherein the extracting the characteristic points comprises extracting a maximum point and a minimum point of the created limb BCG signal segment as the characteristic points (Column 16, lines 8-14; column 22, lines 25-27)..
Regarding claim 17, Archdeacon combined with Wiens teaches the elements of claim 12 as described above. However, Archdeacon does not teach determining a representative signal that represents the form of the whole-body BCG signal, using the created limb BCG signal segment, and wherein the extracting the one or more blood pressure-related features comprises extracting the one or more blood pressure-related features from the determined representative signal. Wiens does teach .
Claims 9-11 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Archdeacon in view of Wiens as applied to claims 1-2, 4-8, 12, and 14-17 above, and further in view of Brueser (U.S. 20120123279-A1).
Regarding claim 9, Archdeacon combined with Wiens teaches the elements of claim 1 as described in paragraph 9 of this action. Archdeacon further teaches a processor is further configured to estimate the blood pressure of the user based on the extracted one or more blood pressure-related features (Abstract; column 22, lines 28-45). However, Archdeacon does not teach the processor is further configured to segment the measured limb BCG signal, by each period, to create the limb BCG signal segment; extract at least one independent blood pressure-related feature from the extracted one or more blood pressure-related features. Wiens teaches segmenting the measured limb BCG signal by each period to create a limb BCG signal segment (Interval extraction, Fig. 19; page 7, lines 24-29; page 20, lines 14-15; page 30, lines 12-13). It would have been obvious to one of ordinary skill in the art at the 
Regarding claim 10, Archdeacon combined with Wiens teaches the elements of claim 1 as described in paragraph 9 of this action, as well as some elements of claim 9 as described previously in this paragraph. The remaining elements of claim 9 are taught by Wiens and Brueser as discussed above along with motivation to combine the teachings. However, neither Archdeacon nor Wiens teaches the processor is further configured to extract the at least one independent blood pressure-related feature from the extracted one or more blood pressure-related features, using a dimensionality reduction method. Brueser does teach the processor is further configured to extract the at least one independent blood pressure-related feature from the extracted one or more blood pressure-related features using a dimensionality reduction method (Paragraph 0049; claim 12). It would have been obvious to one having 
Regarding claim 11, Archdeacon combined with Wiens teaches the elements of claim 1 as described in paragraph 9 of this action. Archdeacon further teaches the processor is further configured to estimate the blood pressure of the user based on the extracted at least one independent blood pressure-related feature (Abstract; column 22, lines 28-45). However, neither Archdeacon nor Wiens explicitly teaches an independent feature extractor.  Brueser teaches an independent feature extractor configured to extract at least one independent blood pressure-related feature from the extracted at least one of the blood pressure-related features (Paragraph 0049; claim 12). Using the teaching of Brueser to extract at least one independent blood pressure-related feature, the blood pressure estimator of Archdeacon, with the signal processing methods of Wiens, may be used to estimate the blood pressure based on an independent blood pressure-related feature. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the independent feature extracting of Brueser with the system of Archdeacon and the signal processing of Wiens in order to further reduce sources of error that would amount from higher dimension, non-independent blood-pressure related features.
Regarding claim 18, Archdeacon combined with Wiens teaches the elements of claim 12 as described in paragraph 9 of this action. Archdeacon additionally teaches estimating the blood pressure of the user comprises estimating the blood pressure of the user, based on the extracted at least one independent blood pressure-related feature (Abstract; column 22, lines 28-45). However, Archdeacon does not teach segmenting the transformed limb BCG signal by each period to create a limb BCG signal segment. Wiens teaches segmenting the transformed limb BCG signal by each period to create a limb 
Regarding claim 19, Archdeacon combined with Wiens teaches the elements of claim 12 as described in paragraph 9 of this action as well as some limitations of claim 18 as described above in this paragraph. Brueser teaches the remaining limitations of claim 18 as described above in this paragraph along with motivation to combine teachings. However, neither Archdeacon nor Wiens teaches the at least one independent blood pressure-related feature is extracted using a dimensionality reduction method. Brueser does teach the at least one independent blood pressure-related feature is extracted using a dimensionality reduction method (Paragraph 0049; claim 12). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the independent feature extracting method of Brueser with the system of Archdeacon and the signal processing of Wiens in order to further reduce sources of error that would amount from higher dimension, non-independent blood-pressure related features.
Regarding claim 20, Archdeacon combined with Wiens teaches the elements of claim 12 as described in paragraph 9 of this action. Archdeacon further teaches estimating the blood pressure of the user comprises estimating the blood pressure of the user, based on the extracted at least one independent blood pressure-related feature (Abstract; column 22, lines 28-45). However, neither Archdeacon nor Wiens teaches extracting at least one independent blood pressure-related feature from the extracted at least one of the blood pressure-related features. Brueser teaches extracting at least one independent blood pressure-related feature from the extracted at least one of the blood pressure-related features (Paragraph 0049; claim 12). Using the teaching of Brueser to extract at least one independent blood pressure-related feature, the blood pressure estimator of Archdeacon, with the signal processing methods of Wiens, may be used to estimate the blood pressure based on an independent blood pressure-related feature. It would have been obvious to one having ordinary skill in .
Response to Arguments
Applicant's arguments filed 19 March 2021 have been fully considered but they are not persuasive.
Regarding applicant’s arguments against the rejections of claims 1-20 under 25 U.S.C. 101, example 41 of the 2019 Revised Subject Matter Eligibility Guidance (PEG) integrates the exception into the concept of securing network communications. Applicant’s independent claims 1 and 12, however, simply list steps of data analysis, such that additional elements of transforming and segmenting the signal simply amount to insignificant extra-solution activity. As discussed in Example 45 of Appendix 1 to the October 2019 Revised Subject Matter Eligibility Guidance (PEG) with respect to integration of the abstract idea into a practical application, the described additional elements still fall into the mathematical concept and mental process groups of abstract ideas which can be completed by a human, even if requiring the use of a physical aid. The further usage of these elements in order to estimate a blood pressure only constitutes an additional instruction to apply the exception, as the limitation of estimating a blood pressure recites a concept that also falls into the mathematical concept and mental process groups of abstract ideas. Mere instructions to apply an exception using a generic computer component, in this case a processor, additionally cannot provide an inventive concept. The claims remain rejected.
Applicant’s arguments, see pages 14-17 of applicant's remarks, filed 19 March 2021, with respect to the rejection(s) of claim(s) 1-2 and 12 under 25 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference, .
Applicant’s arguments regarding claims 3-8 and 13-17 are not persuasive for the reasons described above. The rejections for claims 3-8 and 13-17 are thus upheld as independent claims 1 and 12 remain rejected.
Applicant’s arguments regarding claims 9-11 and 18-20 are not persuasive for the reasons described above. The rejections for claims 9-11 and 18-20 are thus upheld as independent claims 1 and 12 remain rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.